Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The current application has the effective filing date of 02/22/2019.

Claim Objection
Claims 1-10 are objected to because of the following informalities: the term ‘non-transitory’ should be added to the claim limitation the “memory hardware” in claim 1, lines 4-6. This will avoid possible 35 USC 101 rejections. 
Appropriate correction is required.

Note to Applicant Regarding Claim Interpretation
Regarding the claim limitation “prescription digital therapeutic” in claim 1, this is interpreted as interpreted as a series of computer implemented instructions/steps recited in at least claims 1, lines 10-23. Same interpretation is applied to claims 4-5, 11, 14 and 15 having the same recitation.
Regarding the claim limitation “migraine forecast prediction” in claim 1, this is interpreted as a computer implemented instructions/steps to carry out the prediction or forecast of migraine. Same interpretation is applied to claim 11.
Regarding the claim limitation “cognitive behavioral therapy” in claims 4 and 14 are interpreted as a series of computer implemented instructions/steps intended ‘to treat the symptoms associated with migraines.’

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Geatz et al. US 2003/0144829 A1 (hereinafter “Geatz”) in view of Allen et al. US 2004/0204341 A1 (hereinafter “Allen”).
Regarding claim 1, Geatz discloses a system (Abstract: system for monitoring chronic symptom) comprising: 
a patient electronic device (data agent 12, see [0027] sensors and device for collecting data from sensors) comprising: 
data processing hardware (modeling agent 14 and controller agent 16); and 
memory hardware in communication with the data processing hardware, the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations (Figs.2, 4 and 6, see [0030-0036 and 0041-0048]) comprising: 
executing a prescription digital therapeutic (Figs.2 and 4) configured to treat symptoms associated with migraines ([0059-0060] intended application includes migraine headaches) experienced by a patient, wherein executing the prescription digital therapeutic comprises: 
obtaining a plurality of data from (i) first sensors associated with the patient electronic device (obtaining data from one or more (wearable) sensors [0027]; see Fig. 1: sensor 13) (ii) the patient via the patient electronic device (patient perception/input on device 12, see [0029], [0033: 2nd to last sentence]), and (iii) a remote server (ambient parameters acquired via external sensors, which are connected through wired/wireless communication, thus this is interpreted by the Examiner as sufficient to satisfied acquiring data through a remote server by wireless and wired communication, see [0050] for communication and [0027: last sentence 0062] data acquired through remote/external data); 
weighting the plurality of data to provide a plurality of weighted data (weight values from various sensory input parameter in a neural network model, see [0034, 0054] and Fig. 8); 
generating a migraine forecast prediction for the patient based on the plurality of weighted data (generating and training a predictive protocol-neural network to predict the onset of symptoms based on sensor data, see [0034-0047] and Figs. 8-10); 
determining a recommended dosage of a migraine-treating medication for the patient based on the migraine forecast prediction (delivering specific therapies when the onset of symptoms are predicted, see [0025, 0035: 6th sentence+ and 0054]), and 
instructing an administration unit (drug delivery device 17) to administer an administration dosage of the migraine-treating medication to the patient based on the recommended dosage (automatically administer a dosage of medication (see [0035: 6th sentence+] and [0072]).  
Geatz does not explicitly disclose wherein the migraine-treating medication including one of a triptan or a calcitonin gene- related peptide (CGRP) inhibitor. However Allen, a prior art reference in the field of method for treating or preventing migraines in a mammalian patient discloses administering an amount of calcitonin gene-related peptide receptor (CGRP) for treatment and prevention of migraines (Allen: Abstract, [0069-0070]), the amount of that is effect is an amount that will relieve the subject of the symptoms (Allen [0017]). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify Geatz so as to administer the CGRP inhibitor in view of Allen. The motivation for doing so is because Geatz does not specify the type of migraine-treating medication, and Allen notes that CGRP is more effective in treating migraine over typical NSAID medications (Allen: [0008, 0069])

Regarding claim 2, Geatz discloses the system of claim 1, further comprising the administration unit (delivery device 17), wherein the administration unit is configured to administer the administration dosage of the migraine-treating medication to the patient based on the instructions ([0035: 6th sentence] “…controller agent 16 can be coupled with one or more drug delivery devices or resources 17 to automatically administer a dosage of medication (or coupled with any other appropriate drug, electrical stimulation or other interventional therapy) that addresses the one or more predicted symptoms”).  
Regarding claim 3, Geatz discloses the system of claim 2, wherein the administration unit (delivery device 17) performs operations comprising: administering the administration dosage of the migraine-treating medication to the patient (see rejection to claim 3 above, and [0035]).  
Regarding claim 4, Geatz discloses the system of claim 1, wherein the prescription digital therapeutic is configured to implement cognitive behavioral therapy to treat the symptoms associated with migraines. ([0011] coupled to a drug therapy delivery device to automatically deliver medication and/or treatment to prevent symptoms; also see [0035: 1st -5th sentence] drug therapy or physical therapy are both interpreted to encompass “cognitive behavioral therapy” in the claim) 
Regarding claim 5, Geatz discloses the system of claim 1, wherein executing the prescription digital therapeutic further comprises obtaining the plurality of data from second sensors (see Fig.1, at least two sensor 13s) associated with the patient, the second sensors comprising one or more of (i) a heart rate monitor, (ii) a blood pressure monitor, (iii) a sleep monitor, (iv) an electrodermal activity monitor, (v) a skin temperature sensor, and (vi) a sweat monitor. ([0027-0028] a plurality of sensor 13 detects heart rate, temperature, EMG, etc.)  
Regarding claim 6, Geatz discloses the system of claim 1, wherein the first sensors associated with the patient electronic device comprise one or more of: (i) an accelerometer, (ii) a proximity sensor, (iii) an activity monitor, and (iv) a location system. ([0027] a plurality of sensor 13 detects physical activity)
Regarding claim 7, Geatz discloses the system of claim 1, wherein the plurality of data obtained from the patient via the input device comprise one or more of: (i) a migraine log, (ii) a migraine intensity indicator, (iii) a successful relief strategy, and (iv) a migraine-treating medication log. ([0029] “Data agent 12 may also register direct patient perception input provided by the patient when the patient experiences the onset of a symptom… one indication could be made when the patient believes symptoms will ensue, another when symptoms begin, another, when the symptoms intensify, another when symptoms reach a perceived maximum, and another when the symptoms subside…the patient could indicate the onset of symptoms and at various times, indicate the level of intensity by, for example, entering a value on a scale of 1-10.” This is taken to encompass all of (i) migraine log, (ii) migraine intensity indicator, (iii) a successful relief strategy and (iv) migraine-treating medication log recited in the claim)
Regarding claim 8, Geatz discloses the system of claim 1, wherein the plurality of data obtained from the remote server comprise one or more of: (i) a temperature, (ii) a humidity, (iii) a cloud cover, and (iv) a barometric pressure. ([0062] “…barometric pressure or ambient temperature, humidity or light levels” are all external state data acquired by remote sensor connect via the wireless network)
Regarding claim 9, Geatz discloses the system of claim 1, wherein weighting the plurality of data comprises assigning a first weight to a first data of the plurality of data and a second weight different than the first weight to a second data of the plurality of data. ([0030] “…Each network node connection has an associated weight…” and Figs. 8-10 shows neural networks having a plurality of connections, thus inherently includes a plurality of associated weights; also see [0055: last sentence] “…the weighting of each sensor value can be varied and controlled…”)
Regarding claim 10, Geatz discloses the system of claim 1, wherein the administration unit comprises one or more of: (i) a delivery pump, (ii) an injection unit, (iii) an implant, (iv) an oral absorption unit, (v) an inhaler, and (vi) a nasal injector. ([0035] drug delivery device, and at least explicitly cited transdermal patch is interpreted to encompass at least (i) a delivery pump and (iii) an implant recited in the claim)
Regarding claims 11-20, these claims are rejected by Geatz in view of Allen under the same rationale as discussed to claims 1-10 above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Olesen et al. US 2002/0072543 A1 discloses a method for treating tension-type headache with CGRP, see [0039-0040].
Weinert et al. US 7,941,200 B2 discloses a system for determining drug administration information which comprises a user input for acquiring user information, sensor information, and an output device for delivering therapy.
McLendon et al. US 10,473,955 B2 discloses a platform and method for collecting migraine associated data, including physiological and ambient related data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/SHIRLEY X JIAN/            Examiner, Art Unit 3792                                                                                                                                                                                            	
May 20, 2022